DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/22 has been entered.
 Election/Restrictions
Claims 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/6/21.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, and 21-23, 25, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Algorithm description of joint exploration trest model 6 (JEM 6)) for the same reasons as set forth in Sec. 8 of the previous OA, dated 7/27/21.
Chen, in Figs. 19-21, discloses an algorithm using the same method as specified in claim 1 of the present invention, comprising performing frame rate up conversion (FRUC) for a portion of a video image §2.3.7.; including a first indicator in a video bitstream §2.3.7.1; including a second indicator §2.3.7.2. in the video bitstream; and including a third indicator (e.g. additional FRUC mode flag) in the video bitstream, wherein the first indicator is indicative to signal a decoder of the video bitstream to further enable a FRUC Merge sub-tool (e.g. AMVP candidates) from initial FRUC tools (e.g. CU level) for the portion of the video image at the decoder, and the second indicator is indicative to signal the decoder of the video bitstream to further enable sub-parts (e.g. sub-CU) of the enabled FRUC Merge sub-tool for the portion of the video image at the decoder, and the third indicator is indicative to signal the decoder of the video bitstream to further enable a bilateral template matching cost function (e.g. cost()) of the enabled FRUC Merge sub-tool for the portion of the video image at the decoder (e.g. Fig. 20).
With respect to claims 2-6, 11, 21-23, 25, 26, and 28, Chen also discloses parsing a video bitstream to identify whether a first indicator is present §2.3.7.; parsing a video bitstream to identify whether a second indicator is present §2.3.7.; and upon condition that the first indicator is present, performing frame rate up conversion (FRUC) for a portion CU of a video image with a FRUC Merge sub-tool enabled from initial 
With respect to claims 21-23, 25, 26, and 28, Chen also discloses a fourth indicator is indicative to signal the decoder of the video bitstream to further enable an adaptive motion vector prediction (AMVP) sub-tool (e.g. Fig. 21) from the initial FRUC tools;52017P00091WOUS parsing the video bitstream to identify whether a third indicator (e.g. AMVP candidates) is present, and on condition that the first indicator and the fourth indicator are present, performing the FRUC for the portion of the video image using FRUC Merge sub-tool enabled from the initial FRUC tools and an adaptive motion vector prediction (AMVP) sub-tool enabled from the initial FRUC tools.
Response to Arguments
Applicant's arguments filed 2/10/22 have been fully considered but they are not persuasive. Applicant asserts on p. 7-9 of the Remarks that the reference fails to disclose the 4 indicators as claimed.  However, it is noted that the current amendment merely incorporated the previously rejected dependent claims 8, 19, 24, and 27.  Therefore, Chen still meets the renumbered indicators in their broadest reasonable sense.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Y LEE/Primary Examiner, Art Unit 2419